Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	The following is an explanation of the interpretation of the structures from applicant’s specification that correspond to the claimed means plus function limitations:
	“means for decoding” corresponds to instruction decoder 10 (see fig. 1, pg. 11 lines 13-19)
	“means for generating a set of load operations” corresponds to instruction decoder 10 (see fig. 1, pg. 11 lines 13-19)
	“means for maintaining a data item” corresponds to control circuitry (pg. 11 lines 20-22)
	“means for executing” corresponds to execution circuitry 22 (see fig. 1, pg. 11 line 23)
	“means for controlling” corresponds to control circuitry (pg. 11 lines 24-29)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger et al., US Patent Application Publication 2012/0060015 (hereinafter Eichenberger) in view of Ould-Ahmed-Vall, US Patent Application Publication 2014/0189322 (hereinafter Ould-Ahmed-Vall), further in view of Smittle, US Patent Application Publication 2011/0078697 (hereinafter Smittle).
	Regarding claim 1, Eichenberger teaches:
Circuitry comprising: an instruction decoder (see e.g. para. [0027], [0054]) to decode a gather load instruction having a vector operand comprising a plurality of vector entries, in which each vector entry defines, at least in part, a respective address from which data is to be loaded (see e.g. para. [0045-6]); the circuitry being configured to generate a set of load operations relating to respective individual addresses in dependence upon the vector operand, each of the set of load operations having a respective identifier which is unique with respect to other load operations in the set (see e.g. para. [0045-47]), control circuitry to maintain a data item for the gather load instruction, the data item including a count value representing a number of load operations in the set of load operations awaiting issue for execution (see e.g. para. 
Ould-Ahmed-Vall teaches determining by counting a set of load operations for a gather instruction as an instruction is decoded in order to generate them for execution (see e.g. fig. 2, para. [0039-42]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Eichenberger and Ould-Ahmed-Vall such that the instruction decoder is configured to generate the set of load operations. This would have provided a way of analyzing the number of load operations early in the pipeline to better determine how or whether to execute the gather instruction such as discussed by Ould-Ahmed-Vall (see e.g. para. [0045]).

Smittle teaches controlling the handling of a consumer instruction prior to the completion of all of a number of load operations (see e.g. fig. 2B, para. [0080], [0089], [0092]).
Eichenberger describes waiting to commit load data to a register until the data are complete, but allows for performing additional processing while some of the data have been loaded (see e.g. para. [0057]). Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Eichenberger, Ould-Ahmed-Vall, and Smittle such that the predetermined stage comprises completion or active execution of all but a predetermined number of the set of load operations. If data needed for consumer operations are available, beginning to process them earlier in the pipeline would increase processing speed and improve performance of the system.

Regarding claim 2, Eichenberger in view of Ould-Ahmed-Vall and Smittle teaches or suggests:
Circuitry according to claim 1, comprising: an instruction queue to store data defining decoded instructions awaiting execution (see e.g. Eichenberger fig. 1 issue queue); and issue circuitry configured to initiate transfer of the consumer instruction to the execution circuitry; the control circuitry comprising wake-up circuitry to initiate issue 
Regarding claim 3, Eichenberger in view of Ould-Ahmed-Vall and Smittle teaches or suggests:
Circuitry according to claim 1, comprising arbitration circuitry to select a next load operation to be issued for execution (see e.g. Eichenberger para. [0028]). 
Regarding claim 4, Eichenberger in view of Ould-Ahmed-Vall and Smittle teaches or suggests:
Circuitry according to claim 3, in which the control circuitry is configured to update the count value to indicate a lower number of load operations in response to selection, by the arbitration circuitry, of one or more of the load operations (see e.g. Eichenberger para. [0052], as the counter gets closer to the full value, it indicates there are fewer load operations awaiting execution). 
Regarding claim 5, Eichenberger in view of Ould-Ahmed-Vall and Smittle teaches or suggests:
Circuitry according to claim 4, in which the control circuitry is configured to update the count to indicate a higher number of load operations in response to failure of one or more load operations to complete execution (see e.g. Eichenberger para. [0052], if a load fails it will not increment the counter thereby indicating a higher number of loads are still awaiting execution). 
	Regarding claim 6, Eichenberger in view of Ould-Ahmed-Vall and Smittle teaches or suggests:

Regarding claim 7, Eichenberger in view of Ould-Ahmed-Vall and Smittle teaches or suggests:
Circuitry according to claim 6, in which the predetermined stage comprises (i) a remaining number of the set of load operations, indicated by the count value, is less than a threshold number; and (ii) selection, by the arbitration circuitry in the current arbitration cycle, of all of the remaining number of the set of load operations (see e.g. Eichenberger para. [0052], if one load is remaining, its selection represents all of the remaining number of load operations). 
Regarding claim 9, Eichenberger in view of Ould-Ahmed-Vall and Smittle teaches or suggests:
Circuitry according to claim 7, in which: the execution circuitry is configured to perform a number, n, of load operations in parallel; and the threshold number is less than or equal to n (see e.g. Ould-Ahmed-Vall para. [0045], the threshold is lower than the number of operations performed by the gather). 
Regarding claim 10, Eichenberger in view of Ould-Ahmed-Vall and Smittle teaches or suggests:
Circuitry according to claim 7, in which the threshold number is zero (see e.g. Eichenberger para. [0052], the maximum value can be considered a “zero” value in that there are zero loads remaining). 

Circuitry according to claim 1, in which each load operation for a given gather load instruction has an associated destination identifier defining a destination register common to the set of load operations for the given gather load instruction (see e.g. Eichenberger para. [0022], common destination register). 
Regarding claim 13, Eichenberger in view of Ould-Ahmed-Vall and Smittle teaches or suggests:
Circuitry according to claim 11, in which: the gather load instruction defines a target vector register having a plurality of entries to store data loaded in response to the gather load instruction; the identifier for each load operation of the set of load operations generated for a gather load instruction indicates an entry in the target vector register; and the execution circuitry is configured to transfer data loaded to the destination register in response to a given load operation to the respective entry in the target vector register defined by the identifier for the given load operation  (see e.g. Eichenberger para. [0022]). 
Regarding claim 14, Eichenberger in view of Ould-Ahmed-Vall and Smittle teaches or suggests:
Circuitry according to claim 1, in which the gather load instruction has a scalar operand, in which the respective addresses from which data is to be loaded are defined by one of: a base address defined by the scalar operand, modified by respective entries of the vector operand; or a set of base addresses defined by the respective entries of 
Regarding claim 15, Eichenberger in view of Ould-Ahmed-Vall and Smittle teaches or suggests:
Circuitry according to claim 1, in which the data item for a gather load instruction comprises one or more selected from the list consisting of: an identifier of the gather load instruction which is unique with respect to other instructions decoded by the instruction decoder; a data item validity indicator; and an identifier common to the set of load operations for that gather load instruction (see e.g. Eichenberger para. [0021-2]). 
Regarding claim 16, Eichenberger in view of Ould-Ahmed-Vall and Smittle teaches or suggests:
Circuitry according to claim 1, in which the circuitry comprises an out-of-order processor configured to execute instructions of program code in an execution order independent of an instruction order within the program code (see e.g. Eichenberger para. [0028]).
Claim 17 is rejected for reasons corresponding to those given above for claim 1.
Claim 18 is rejected for reasons corresponding to those given above for claim 1.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger in view of Ould-Ahmed-Vall and Smittle, further in view of Khartikov et al., US Patent Application Publication 2015/0277916 (hereinafter Khartikov).

Circuitry according to claim 7.
Eichenberger in view of Ould-Ahmed-Vall and Smittle fails to explicitly teach in which the control circuitry is configured to cancel execution of the consumer instruction before completion of execution in response to failure of one or more of the set of load operations to complete execution. 
Khartikov teaches cancelling an instruction that is a consumer of a load if the load fails (see e.g. para. [0121]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Eichenberger, Ould-Ahmed-Vall, Smittle and Khartikov such that the control circuitry is configured to cancel execution of the consumer instruction before completion of execution in response to failure of one or more of the set of load operations to complete execution. This would have prevented an instruction stalling the pipeline while waiting for data that did not successfully load.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger in view of Ould-Ahmed-Vall and Smittle, further in view of Thakker et al., US Patent Application Publication 2020/0004550 (hereinafter Thakker).
Regarding claim 12, Eichenberger in view of Ould-Ahmed-Vall and Smittle teaches or suggests:
Circuitry according to claim 11.

Thakker teaches tracking load instructions to determine whether a load identifier matches an existing data item, and controlling execution based on the determination (see e.g. para. [0023]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Eichenberger, Ould-Ahmed-Vall, Smittle and Thakker such that the control circuitry is configured: to maintain a data item for each currently pending gather load instruction including the destination identifier; to detect whether the destination identifier for a newly issued load operation corresponds to a destination identifier of an existing data item, and if not, to initiate generation of the a data item for a gather load instruction associated with that destination identifier. This would have provided an advantage such as discussed by Thakker of “combining a "newer" load instruction with an "older" load instruction that has already passed through one or more pipeline stages may allow consumers of the newer load instruction to receive the appropriate data sooner.” (see para. [0023]).

Response to Arguments
Applicant’s arguments regarding the amended “predetermined stage” limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smittle.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183